


Exhibit 10.9

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of May 6, 2013, and effective as
of April 9, 2013, between Hemisphere Media Group, Inc., a Delaware corporation
(the “Company”), and Alex J. Tolston (“Executive”).

 

WHEREAS, the Company desires to employ Executive and Executive is willing to
serve the Company for the period and upon such other terms and conditions of
this Agreement; and

 

WHEREAS Executive’s agreement to enter into this Agreement and be bound by the
terms hereof, including the restrictive covenants herein, is a material
inducement to the Company’s willingness to grant stock options and restricted
stock to Executive and the Company would not otherwise grant such stock options
and restricted stock to Executive if Executive did not agree to enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:

 

1.                                      Term.  (a)  The term of Executive’s
employment under this Agreement shall commence on a date to be mutually agreed
by Executive and the Company, but not later than June 17, 2013 (the “Start
Date”), and shall continue until April 9, 2016 (the “Initial Expiration Date”),
provided that on the Initial Expiration Date and each subsequent anniversary of
the Initial Expiration Date, the term of Executive’s employment under this
Agreement shall be extended automatically for one additional year unless either
party provides written notice to the other party at least 270 days prior to the
Initial Expiration Date (or any such anniversary, as applicable) that
Executive’s employment hereunder shall not be so extended (in which case
Executive’s employment shall terminate on the Initial Expiration Date or
expiration of the extended term, as applicable); provided, however, that
Executive’s employment under this Agreement may be terminated at any time
pursuant to the provisions of Section 4.  The period of time from the Start Date
through the termination of this Agreement and Executive’s employment hereunder
pursuant to its terms is herein referred to as the “Term”; and the date on which
the Term is scheduled to expire (i.e., the Initial Expiration Date or the
scheduled expiration of the extended term, if applicable) is herein referred to
as the “Expiration Date”.

 

(b)                                 Executive agrees and acknowledges that the
Company has no obligation to extend the Term or to continue Executive’s
employment following the Expiration Date, and Executive expressly acknowledges
that no promises or understandings to the contrary have been made or reached. 
Executive also agrees and acknowledges that, should Executive and the Company
choose to continue Executive’s employment for any period of time following the
Expiration Date without extending the term of Executive’s employment under this
Agreement or entering into a new written employment agreement, Executive’s
employment with the Company shall be “at will”, such that the Company may
terminate Executive’s employment at any time, with or without reason and with or
without notice, and Executive may resign at any time, with or without reason and
with or without notice.

 

(c)                                  For purposes of this Agreement, the
following terms, as used herein, shall have the definitions set forth below.

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct or indirect
ownership interest shall be treated as an Affiliate of the Company.

 

--------------------------------------------------------------------------------


 

“Change in Control” has the meaning set forth in the Plan.

 

“Control” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.

 

“Governmental Entity” means any national, state, county, local, municipal or
other government or any court of competent jurisdiction, administrative agency
or commission or other governmental authority or instrumentality.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, association, Governmental Entity, unincorporated
entity or other entity.

 

“Plan” means the Hemisphere Media Group, Inc. 2013 Equity Incentive Plan.

 

2.                                      Duties and Responsibilities.  (a) 
During the Term, Executive agrees to be employed and devote substantially all of
Executive’s business time and efforts to the Company and the promotion of its
interests and the performance of Executive’s duties and responsibilities
hereunder as General Counsel and Corporate Secretary, upon the terms and
conditions of this Agreement.  Executive shall perform such lawful duties and
responsibilities as directed from time to time by the Board of Directors of the
Company (the “Board”) or the Chief Executive Officer of the Company (“CEO”) that
are customary for a General Counsel and Corporate Secretary of a corporation of
the size and nature of the Company.

 

(b)                                 During the Term, Executive shall report
directly to the CEO or the CEO’s designee.  Executive acknowledges that
Executive’s duties and responsibilities shall require Executive to travel on
business to the extent necessary to fully perform Executive’s duties and
responsibilities hereunder.  It is anticipated that Executive shall physically
be on Company premises (or traveling on Company business) during normal business
hours (unless absent due to vacation, injury, illness or other approved leave of
absence).

 

(c)                                  During the Term, Executive shall use
Executive’s best efforts to faithfully and diligently serve the Company and
shall not act in any capacity that is in conflict with Executive’s duties and
responsibilities hereunder; provided, however, Executive may manage Executive’s
personal investments and affairs and participate in non-profit, educational,
charitable and civic activities, to the extent that such activities do not
interfere with the performance of Executive’s duties hereunder, and are not in
conflict with the business interests of the Company or its Affiliates or
otherwise compete with the Company or its Affiliates.  Except as provided in the
immediately preceding sentence, for the avoidance of doubt, during the Term
Executive shall not be permitted to become engaged in or render services for any
Person other than the Company and its Affiliates, and shall not be permitted to
be a member of the board of directors of any company, in any case without the
consent of the Company (for all purposes under this Agreement, any required
consent of the Company shall be evidenced by a duly authorized resolution of the
Board).

 

3.                                      Compensation and Related Matters.  (i) 
Base Salary.  During the Term, for all services rendered under this Agreement,
Executive shall receive an aggregate annual base salary (“Base Salary”) at an
initial rate of $275,000 (which shall be increased by 5% on each anniversary of
April 9, 2013), payable in accordance with the Company’s applicable payroll
practices.  Base Salary shall be subject to review by the Board annually for any
further increases, but not decreases, deemed necessary or

 

2

--------------------------------------------------------------------------------


 

appropriate in its sole discretion.  References in this Agreement to “Base
Salary” shall be deemed to refer to the most recently effective annual base
salary rate.

 

(b)                                 Annual Bonus.

 

(i)                                     During the Term, subject to
Section 4(b), for each calendar year, Executive shall have the opportunity to
earn an annual bonus (“Annual Bonus”) based on performance against specified
objective (including budgetary or EBITDA-based) performance criteria
(“Performance Goals”) established by the Board prior to or as soon as
practicable following each calendar year (or within 90 days following April 9,
2013, in the case of calendar year 2013), which goals shall be substantially
consistent with, but to the extent applicable, no less favorable than, the
performance goals applicable to the annual bonus for the CEO and the Company’s
Chief Financial Officer (“CFO”), subject to Executive’s continued employment
through December 31 of each such calendar year.  Executive’s target annual bonus
(“Target Bonus”) shall be $100,000 if the Company achieves at least 100% of its
Performance Goals, which bonus shall be pro-rated for calendar year 2013 and the
year of termination of employment to reflect in each case the period of
Executive’s employment with the Company during such year.  Notwithstanding the
foregoing, subject to Executive’s continued employment through December 31 of
each such calendar year, (A) the Annual Bonus for calendar year 2013, 2014 and
2015 shall be not less than $50,000, $75,000 and $75,000, respectively and
(B) if the Company achieves greater than 100% of its Performance Goals and the
CFO therefore receives an annual bonus greater than the target bonus prescribed
in the CFO’s employment agreement, the Annual Bonus for Executive shall be
increased beyond the Target Bonus level by the same percentage as that by which
the CFO’s annual bonus was increased beyond the CFO’s target bonus level.

 

(ii)                                  Any Annual Bonus payable for any calendar
year shall be paid in cash as soon as practicable following the determination of
the Company’s performance results for such calendar year, but in no event later
than March 15th of the calendar year following the calendar year to which such
Annual Bonus relates.

 

(c)                                  Equity.  On April 9, 2013, the Company
granted Executive, pursuant to, and subject to, the terms of the Plan and an
option grant certificate attached hereto as Exhibit A, an option (the “Option”)
to purchase 150,000 shares of Company common stock (the “Stock”).  Each share of
Stock subject to the Option has an exercise price equal to the fair market value
of a share of Stock on the date of grant.  On April 9, 2013, the Company granted
Executive pursuant to, and subject to, the terms of the Plan and a restricted
stock certificate attached hereto as Exhibit B, 25,000 restricted shares of
Stock.

 

(d)                                 Benefits and Perquisites.  During the Term,
Executive shall be entitled to participate in the benefit plans and programs
commensurate with Executive’s position, that are provided by the Company from
time to time for its senior executives generally, subject to the terms and
conditions of such plans.  In addition, during the Term, the Company shall
provide Executive with life insurance and disability coverage comparable to
Executive’s current coverages with his prior employer.

 

(e)                                  Business Expense Reimbursements.  During
the Term, the Company shall promptly reimburse Executive for Executive’s
reasonable and necessary business expenses incurred in connection with
performing Executive’s duties hereunder in accordance with its then-prevailing
policies and procedures for expense reimbursement (which shall include
appropriate itemization and substantiation of expenses incurred).

 

(f)                                   Vacation.  During the Term, Executive
shall be entitled to four weeks paid vacation each calendar year, in accordance
with the Company’s vacation policy to be taken at such

 

3

--------------------------------------------------------------------------------


 

times as may be mutually agreed by Executive and the Company.  Unused vacation
in any calendar year shall be carried over to the next calendar year; provided
that, in no event shall Executive’s eligible vacation time exceed 8 weeks in any
calendar year.

 

(g)                                  Attorney’s Fees.  The Company shall
reimburse the Executive within thirty (30) days following the execution of this
Agreement his reasonable attorneys’ fees incurred in connection with the
negotiation of this Agreement, up to a maximum of $5,000, subject to appropriate
itemization and substantiation of expenses incurred.

 

(h)                                 Relocation Expenses.  Within thirty (30)
days of Executive’s relocation to the Miami, Florida metropolitan area, or if
later, within thirty (30) days of a reimbursable expense being incurred by
Executive, the Company shall reimburse Executive for all reasonable costs in
connection with such relocation on a fully grossed-up basis, including two
(2) to three (3) house hunting trips and broker-related fees incurred in
connection with such house-hunting trips, if any, and Executive’s COBRA
continuation coverage expenses through the end of the calendar month in which
Executive relocates, subject to appropriate itemization and substantiation of
expenses incurred.

 

(i)                                     Indemnification.  The Company agrees
that in the event Executive is, or is threatened to be, made a party to any
pending, contemplated or threatened action, suit, arbitration or other
proceeding, whether civil, criminal, administrative or investigative, and
whether formal or informal (each a “Proceeding”), by reason of the fact that
Executive is or was, or had agreed to become, an officer, employee, agent,
representative or fiduciary of the Company, or is or was serving at the request
of the Company as a board member, officer, employee, agent or fiduciary of
another Person, the Company shall indemnify and hold Executive harmless, to the
maximum extent permitted by the Company’s governing documents or, if greater, by
applicable law (but not in any event in contravention of the Company’s governing
documents), against all expenses, damages, liabilities and losses incurred by
Executive, provided that Executive acted in good faith and in a manner that he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal Proceeding, had no reasonable cause
to believe his conduct was unlawful; provided, further, that Executive shall not
be entitled to any such indemnification (A) in respect of any Proceeding based
upon or attributable to Executive gaining in fact any personal profit or
advantage to which he is not entitled or resulting from Executive’s fraudulent,
dishonest or willful misconduct, (B) to the extent Executive has already
received indemnification or payment pursuant to the Company’s operating
agreement or other governing documents, D&O insurance or otherwise or (C) in
respect of any Proceeding initiated by Executive, unless the Company has joined
in or the Board has authorized such Proceeding.  Expenses incurred by Executive
in defending any claim shall be paid by the Company in advance of the final
disposition of such claim upon receipt by the Company of an undertaking by or on
behalf of Executive to repay such amount if it shall be ultimately determined
that Executive is not entitled to be indemnified by the Company pursuant to this
Section 3(i).  To the extent the Company maintains an insurance policy covering
the errors and omissions of its Board members and officers, Executive shall be
covered by such policy during the Term and for six years following Executive’s
termination of employment in a manner no less favorable than Board members and
other officers of the Company.

 

4.                                      Termination of Employment.  (i) 
Executive’s employment may be terminated by either party at any time and for any
reason; provided, however, that Executive shall be required to give the Company
at least 60 days advance written notice of any voluntary resignation of
Executive’s employment hereunder (and in such event the Company in its sole
discretion may elect to accelerate Executive’s date of termination of
employment, it being understood that such termination shall still be treated as
a voluntary resignation for purposes of this Agreement).  Notwithstanding the
foregoing, Executive’s employment shall automatically terminate upon Executive’s
death.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Following any termination of Executive’s
employment, notwithstanding any provision to the contrary in this Agreement, the
obligations of the Company to pay or provide Executive with compensation and
benefits under Section 3 shall cease, and the Company shall have no further
obligations to provide compensation or benefits to Executive hereunder except
(i) for payment of (w) any accrued but unpaid Base Salary through the date of
termination, (x) any unpaid Annual Bonus for the year prior to the year in which
termination occurs, (y) any accrued but unused vacation days, and (z) any
unreimbursed expenses under Section 3(e), in each case accrued or incurred
through the date of termination of employment, payable as soon as practicable
and in all events within 30 days following termination of employment, (ii) as
explicitly set forth in any other benefit plans, programs or arrangements
applicable to terminated employees in which Executive participates, other than
severance plans or policies, and (iii) as otherwise expressly required by
applicable law (collectively, the “Accrued Obligations”).  For the avoidance of
doubt, (A) any Annual Bonus for the year of termination of employment is
forfeited if Executive’s employment is terminated for Cause or resignation by
Executive other than for Good Reason, and (B) in the case of Executive’s death,
any payments to be made to Executive in accordance with this Section 4 shall be
paid to Executive’s beneficiaries, devisees, heirs, legates or estate, as
applicable.

 

(c)                                  (i)                                    
Except as otherwise provided herein, if Executive’s employment is terminated
(I) by the Company without Cause (other than due to death or Disability (as
defined below), or due to the Company’s election not to extend the Term beyond
the scheduled expiration of the Term on the Expiration Date as contemplated
under Section 1(a)), or (II) by the Executive for Good Reason, then Executive,
in addition to the Accrued Obligations, shall be entitled to receive an
aggregate amount equal to (A) the sum of (x) Executive’s Base Salary and (y) the
Target Bonus (the “Severance Payment”), plus (B) the product of (x) the actual
Annual Bonus that Executive would have been entitled to receive for the year of
termination had Executive continued to be employed through the end of the
calendar year in which such termination occurs, and (y) a fraction, the
numerator of which is the number of calendar days Executive was employed in the
calendar year of termination, and the denominator of which is 365 (the “Pro Rata
Bonus”).   The Severance Payment shall be paid during the 12-month period
immediately following such termination in substantially equal installments
consistent with the Company’s payroll practices, and the Pro Rata Bonus shall be
paid on the date that other executives are paid their annual bonuses in respect
of the year in which Executive’s termination occurs.

 

(ii)                                  Notwithstanding anything herein to the
contrary, if at any time within 60 days before, or 12 months following, a Change
in Control, Executive’s employment is terminated (I) by the Company without
Cause (other than due to death or Disability, or due to the Company’s election
not to extend the Term beyond the scheduled expiration of the Term on the
Expiration Date as contemplated under Section 1(a)), or (II) by the Executive
for Good Reason, then Executive, in addition to the Accrued Obligations but in
lieu of the payments described in Section 4(c)(i), shall be entitled to receive
an aggregate amount equal to (A) two times the Severance Payment plus (B) the
product of (x) the Target Bonus for the year of termination, and (y) a fraction,
the numerator of which is the number of calendar days Executive was employed in
the calendar year of termination, and the denominator of which is 365. 
Notwithstanding anything herein to the contrary, at any time following a Change
in Control, if Executive’s employment is terminated due to the Company’s
election not to extend the Term beyond the scheduled expiration of the Term on
the Expiration Date as contemplated under Section 1(a), then Executive, in
addition to the Accrued Obligations, shall be entitled to the Severance
Payment.  All payments described in this Section 4(c)(ii) shall be paid in cash
in a lump sum within 30 business days following the execution of the Release
that has become irrevocable by its terms; provided, that to the extent any
portion of such lump sum payment would violate Section 409A (as

 

5

--------------------------------------------------------------------------------


 

defined below), then such portion shall be paid during the 12-month period
immediately following such termination in substantially equal installments
consistent with the Company’s payroll practices.

 

(iii)                               If Executive’s employment is terminated due
to death or by the Company due to Disability, or due to the Company’s election
not to extend the Term beyond the scheduled expiration date of the Term on the
Expiration Date as contemplated under Section 1(a), then Executive, in addition
to the Accrued Obligations, shall be entitled to receive payment of the Pro Rata
Bonus, payable no later than March 15 of the calendar year following the
calendar year in which Executive’s termination of employment occurs.  In
addition to the foregoing, if Executive’s employment is terminated due to the
Company’s election not to extend the Term beyond the scheduled expiration of the
Term on the Expiration Date as contemplated under Section 1(a) prior to a Change
in Control, then Executive shall be entitled to continued payment of Executive’s
Base Salary during the 6-month period immediately following such termination, in
substantially equal installments consistent with the Company’s payroll
practices.

 

(iv)                              Any payments or benefits under
Section 4(c)(i), 4(c)(ii) or 4(c)(iii) shall be (A) conditioned upon Executive
and the Company having executed a mutual, irrevocable waiver and general release
of claims substantially in a form attached hereto as Exhibit C (the “Release”)
that has become effective in accordance with its terms, (B) subject to
Executive’s continued compliance with the terms of this Agreement and
(C) subject to Section 25.

 

(v)                                 For purposes of this Agreement, “Cause”
means: (A) Executive’s willful refusal to perform his duties for the Company,
which refusal or failure remains uncured for 15 days after he receives written
notice from the Board demanding cure; (B) in carrying out his duties under the
employment agreement, Executive engages in willful misconduct, or gross neglect,
that in either case causes material economic harm to the Company’s business or
reputation; or (C) Executive is convicted of, or enters a plea of guilty or nolo
contendere to, a felony and such conviction or plea has a material adverse
effect on his ability to perform his duties for the Company or causes material
harm to the Company or its Affiliates.

 

(vi)                              For purposes of this Agreement, “Disability”
means Executive would be entitled to long-term disability benefits under the
Company’s long-term disability plan as in effect from time to time, without
regard to any waiting or elimination period under such plan and assuming for the
purpose of such determination that Executive is actually participating in such
plan at such time.  If the Company does not maintain a long-term disability
plan, “Disability” means Executive’s inability to perform Executive’s duties and
responsibilities hereunder due to physical or mental illness or incapacity that
is expected to last for a consecutive period of 90 days or for a period of 120
days in any 365 day period as determined by the Board in its good faith
judgment.

 

(vii)                           For purposes of this Agreement, “Good Reason”
shall mean the occurrence of any of the following events without Executive’s
prior express written consent: (A) any reduction in Executive’s Base Salary or
Target Bonus, or any material diminution in Executive’s authorities, titles or
offices, or the assignment to him of duties that materially impair his ability
to perform the duties normally assigned to the General Counsel and Corporate
Secretary of a corporation of the size and nature of the Company; (B) any change
in the reporting structure so that Executive reports other than to the CEO or
the CEO’s designee; (C) any relocation of Executive’s principal place of
employment, to a location outside of the Miami, Florida metropolitan area;
(D) any material breach by the Company, or any of its Affiliates, of any
material obligation to Executive; or (E) the failure of the Company to obtain
the assumption in writing of its obligation to perform this Agreement by any
successor to all or substantially all of the business and assets of the Company
within 15 days after any merger, consolidation, sale or

 

6

--------------------------------------------------------------------------------


 

similar transaction; provided however, that prior to resigning for Good Reason,
Executive shall give written notice to the Company of the facts and
circumstances claimed to provide a basis for such resignation not more than
thirty (30) days following his knowledge of such facts and circumstances, and
the Company shall have thirty (30) days after receipt of such notice to cure
such facts and circumstances (and if so cured then Executive shall not be
permitted to resign for Good Reason in respect thereof).

 

(d)                                 Upon termination of Executive’s employment
for any reason, upon the Company’s request Executive agrees to resign, as of the
date of such termination of employment or such other date requested, from the
Board and any committees thereof (and, if applicable, from the board of
directors (and any committees thereof) of any Affiliate of the Company) to the
extent Executive is then serving thereon.

 

(e)                                  The payment of any amounts accrued under
any benefit plan, program or arrangement in which Executive participates shall
be subject to the terms of the applicable plan, program or arrangement, and any
elections Executive has made thereunder.  Except as prohibited by the terms of
any Company benefit plan, program or arrangement, the Company may offset any
amounts due and payable by Executive to the Company or its subsidiaries against
any amounts the Company owes Executive hereunder; provided, however, no offsets
shall be permitted against amounts that constitute deferred compensation subject
to Section 409A.  Except as set forth in this Section 4(e), Executive shall be
under no obligation to seek other employment or to otherwise mitigate the
obligations of the Company under this Agreement, and there shall be no offset
against amounts or benefits due to Executive under this Agreement or otherwise
on account of any claim (other than any preexisting debts then due in accordance
with their terms) the Company or its affiliates may have against him or any
remuneration or other benefit earned or received by the Executive after such
termination.

 

5.                                      Noncompetition and Nonsolicitation.  For
purposes of Sections 5, 6, 7, 8, 9, 10 and 11 of this Agreement, references to
the Company shall include its subsidiaries and Affiliates.

 

(a)                                 Executive agrees that Executive shall not,
while an employee of the Company and during the one-year period following
termination of employment (such collective duration, the “Restriction Period”),
directly or indirectly, without the prior written consent of the Company:

 

(i)                                     (A) engage in activities or businesses
(including without limitation by owning any interest in, managing, controlling,
participating in, consulting with, advising, rendering services for, or in any
manner engaging in the business of owning, operating or managing any business)
anywhere in the world that are principally or primarily in the business of
producing Spanish language media content, or owning or operating Hispanic
television networks (“Competitive Activities”) or (B) assisting any Person in
any way to do, or attempt to do, anything prohibited by this
Section 5(a)(i)(A) above; or

 

(ii)                                  perform any action, activity or course of
conduct which is substantially detrimental to the businesses or business
reputations of the Company, including (A) soliciting, recruiting or hiring (or
attempting to solicit, recruit or hire) any employees of the Company or Persons
who have worked for the Company during the 12-month period immediately preceding
such solicitation, recruitment or hiring or attempt thereof; (B) soliciting or
encouraging (or attempting to solicit or encourage) any employee of the Company
to leave the employment of the Company; (C) intentionally interfering with the
relationship of the Company with any Person who or which is employed by or
otherwise engaged to perform services for, or any customer, client, supplier,
licensee, licensor or other business relation of, the Company; or (D) assisting
any Person in any way to do, or attempt to do, anything prohibited by
Section 5(a)(ii)(A), (B) or (C) above.

 

7

--------------------------------------------------------------------------------


 

The Restriction Period shall be tolled during (and shall be deemed automatically
extended by) any period in which Executive is in violation of the provisions of
this Section 5(a).

 

(b)                                 The provisions of Section 5(a) shall not be
deemed breached as a result of (i) Executive’s passive ownership of less than an
aggregate of 3% of any class of securities of a Person engaged, directly or
indirectly, in Competitive Activities, so long as Executive does not actively
participate in the business of such Person; provided, however, that such stock
is listed on a national securities exchange or (ii) Executive’s rendering
services following termination of employment with the Company as a lawyer at a
law firm to such law firm’s clients in the normal course of its business
(including without limitation any such clients engaged in Competitive
Activities) (for the sake of clarity, Executive shall remain bound by the other
restrictive covenants in this agreement, including but not limited to Section 6
hereof).

 

(c)                                  Without limiting the generality of
Section 11, notwithstanding the fact that any provision of this Section 5 is
determined not to be specifically enforceable, the Company may nevertheless be
entitled to recover monetary damages as a result of Executive’s material breach
of such provision.

 

(d)                                 Executive acknowledges that the Company has
a legitimate business interest and right in protecting its Confidential
Information (as defined below), business strategies, employee and customer
relationships and goodwill, and that the Company would be seriously damaged by
the disclosure of Confidential Information and the loss or deterioration of its
business strategies, employee and customer relationships and goodwill. 
Executive acknowledges that Executive is being provided with significant
additional consideration (to which Executive is not otherwise entitled),
including stock options and restricted stock, to induce Executive to enter into
this Agreement.  Executive expressly acknowledges and agrees that each and every
restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.  Executive further acknowledges that
although Executive’s compliance with the covenants contained in Sections 5, 6,
7, 8 and 9 may prevent Executive from earning a livelihood in a business similar
to the business of the Company, Executive’s experience and capabilities are such
that Executive has other opportunities to earn a livelihood and adequate means
of support for Executive and Executive’s dependents.

 

6.                                      Nondisclosure of Confidential
Information.  (i)  Executive acknowledges that Executive is and shall become
familiar with the Company’s Confidential Information (as defined below),
including trade secrets, and that Executive’s services are of special, unique
and extraordinary value to the Company.  Executive acknowledges that the
Confidential Information obtained by Executive while employed by the Company is
the property of the Company.  Therefore, Executive agrees that Executive shall
not disclose to any unauthorized Person or use for Executive’s own purposes any
Confidential Information without the prior written consent of the Company,
unless and to the extent that the aforementioned matters become generally known
to and available for use by the public other than as a result of Executive’s
acts or omissions in violation of this Agreement; provided, however, that if
Executive receives a request to disclose Confidential Information pursuant to a
deposition, interrogatory, request for information or documents in legal
proceedings, subpoena, civil investigative demand, governmental or regulatory
process or similar process, (i) Executive shall promptly notify in writing the
Company, and consult with and assist the Company in seeking a protective order
or request for other appropriate remedy, (ii) in the event that such protective
order or remedy is not obtained, or if the Company waives compliance with the
terms hereof, Executive shall disclose only that portion of the Confidential
Information which, in the written opinion of Executive’s legal counsel, is
legally required to be disclosed and shall exercise reasonable best efforts to
provide that the receiving Person shall agree to treat such Confidential
Information as confidential to the extent possible (and permitted under
applicable

 

8

--------------------------------------------------------------------------------


 

law) in respect of the applicable proceeding or process and (iii) the Company
shall be given an opportunity to review the Confidential Information prior to
disclosure thereof.

 

(b)                                 For purposes of this Agreement,
“Confidential Information” means information, observations and data concerning
the business or affairs of the Company, including, without limitation, all
business information (whether or not in written form) which relates to the
Company, or its customers, suppliers or contractors or any other third parties
in respect of which the Company has a business relationship or owes a duty of
confidentiality, or their respective businesses or products, and which is not
known to the public generally other than as a result of Executive’s breach of
this Agreement, including but not limited to: technical information or reports;
formulas; trade secrets; unwritten knowledge and “know-how”; operating
instructions; training manuals; customer lists; customer buying records and
habits; product sales records and documents, and product development, marketing
and sales strategies; market surveys; marketing plans; profitability analyses;
product cost; long-range plans; information relating to pricing, competitive
strategies and new product development; information relating to any forms of
compensation or other personnel-related information; contracts; and supplier
lists. Confidential Information will not include such information known to
Executive prior to Executive’s involvement with the Company or information
rightfully obtained from a third party (other than pursuant to a breach by
Executive of this Agreement).  Without limiting the foregoing, Executive agrees
to keep confidential the existence of, and any information concerning, any
dispute between Executive and the Company, except that Executive may disclose
information concerning such dispute to his immediate family, to the court that
is considering such dispute or to Executive’s legal counsel and other
professional advisors (provided that such counsel and other advisors agree not
to disclose any such information other than as necessary to the prosecution or
defense of such dispute).

 

(c)                                  Except as expressly set forth otherwise in
this Agreement, Executive agrees that Executive shall not disclose the terms of
this Agreement, except to Executive’s immediate family and Executive’s financial
and legal advisors, or as may be required by law or ordered by a court. 
Executive further agrees that any disclosure to Executive’s financial or legal
advisors shall only be made after such advisors acknowledge and agree to
maintain the confidentiality of this Agreement and its terms.

 

(d)                                 Executive further agrees that Executive will
not improperly use or disclose any confidential information or trade secrets, if
any, of any former employers or any other Person to whom Executive has an
obligation of confidentiality, and will not bring onto the premises of the
Company any unpublished documents or any property belonging to any former
employer or any other Person to whom Executive has an obligation of
confidentiality unless consented to in writing by the former employer or other
Person.

 

7.                                      Return of Property.  Executive
acknowledges that all notes, memoranda, specifications, devices, formulas,
records, files, lists, drawings, documents, models, equipment, property,
computer, software or intellectual property relating to the businesses of the
Company, in whatever form (including electronic), and all copies thereof, that
are received or created by Executive while an employee of the Company or its
subsidiaries or Affiliates (including but not limited to Confidential
Information and Inventions (as defined below)) are and shall remain the property
of the Company, and Executive shall immediately return such property to the
Company upon the termination of Executive’s employment and, in any event, at the
Company’s request.  Executive further agrees that any property situated on the
premises of, and owned by, the Company, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by the Company’s
personnel at any time with or without notice.

 

8.                                      Intellectual Property Rights.  (i) 
Executive agrees that the results and proceeds of Executive’s services for the
Company (including, but not limited to, any trade secrets, products, services,

 

9

--------------------------------------------------------------------------------


 

processes, know-how, designs, developments, innovations, analyses, drawings,
reports, techniques, formulas, methods, developmental or experimental work,
improvements, discoveries, inventions, ideas, source and object codes, programs,
matters of a literary, musical, dramatic or otherwise creative nature, writings
and other works of authorship) resulting from services performed while an
employee of the Company and any works in progress, whether or not patentable or
registrable under copyright or similar statutes, that were made, developed,
conceived or reduced to practice or learned by Executive, either alone or
jointly with others (collectively, “Inventions”), shall be works-made-for-hire
and the Company shall be deemed the sole owner throughout the universe of any
and all trade secret, patent, copyright and other intellectual property rights
(collectively, “Proprietary Rights”) of whatsoever nature therein, whether or
not now or hereafter known, existing, contemplated, recognized or developed,
with the right to use the same in perpetuity in any manner the Company
determines in its sole discretion, without any further payment to Executive
whatsoever.  If, for any reason, any of such results and proceeds shall not
legally be a work-made-for-hire and/or there are any Proprietary Rights which do
not accrue to the Company under the immediately preceding sentence, then
Executive hereby irrevocably assigns and agrees to assign any and all of
Executive’s right, title and interest thereto, including any and all Proprietary
Rights of whatsoever nature therein, whether or not now or hereafter known,
existing, contemplated, recognized or developed, to the Company, and the Company
shall have the right to use the same in perpetuity throughout the universe in
any manner determined by the Company without any further payment to Executive
whatsoever.  As to any Invention that Executive is required to assign, Executive
shall promptly and fully disclose to the Company all information known to
Executive concerning such Invention.

 

(b)                                 Executive agrees that, from time to time, as
may be requested by the Company and at the Company’s sole cost and expense,
Executive shall do any and all things that the Company may reasonably deem
useful or desirable to establish or document the Company’s exclusive ownership
throughout the United States of America or any other country of any and all
Proprietary Rights in any such Inventions, including the execution of
appropriate copyright and/or patent applications or assignments.  To the extent
Executive has any Proprietary Rights in the Inventions that cannot be assigned
in the manner described above, Executive unconditionally and irrevocably waives
the enforcement of such Proprietary Rights.  This Section 8(b) is subject to and
shall not be deemed to limit, restrict or constitute any waiver by the Company
of any Proprietary Rights of ownership to which the Company may be entitled by
operation of law by virtue of the Company’s being Executive’s employer. 
Executive further agrees that, from time to time, as may be requested by the
Company and at the Company’s sole cost and expense, Executive shall assist the
Company in every proper and lawful way to obtain and from time to time enforce
Proprietary Rights relating to Inventions in any and all countries.  Executive
shall execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as the Company may reasonably request for
use in applying for, obtaining, perfecting, evidencing, sustaining, and
enforcing such Proprietary Rights and the assignment thereof.  In addition,
Executive shall execute, verify and deliver assignments of such Proprietary
Rights to the Company or its designees.  Executive’s obligations under this
Section 8 shall continue beyond the termination of Executive’s employment with
the Company.

 

(c)                                  Executive hereby waives and quitclaims to
the Company any and all claims, of any nature whatsoever, that Executive now or
may hereafter have for infringement of any Proprietary Rights assigned hereunder
to the Company.

 

9.                                      Nondisparagement.  Executive shall not,
whether in writing or orally, malign, denigrate or disparage the Company or its
predecessors and successors, or any of the current or former directors,
officers, employees, shareholders, partners, members, agents or representatives
of any of the

 

10

--------------------------------------------------------------------------------

 

foregoing, with respect to any of their respective past or present activities,
or otherwise publish (whether in writing or orally) statements that tend to
portray any of the aforementioned parties in an unfavorable light; provided that
nothing herein shall or shall be deemed to prevent or impair Executive from, in
the course of and consistent with his duties for the Company, making public
comments which include good faith, candid discussions, or acknowledgements
regarding the Company’s performance or business, or discussing other officers,
directors, and employees in connection with normal performance evaluations, or
otherwise testifying truthfully in any legal or administrative proceeding where
such testimony is compelled, or requested or from otherwise complying with legal
requirements.  The Company shall not, and shall instruct its senior executives
not to, whether in writing or orally, malign, denigrate or disparage Executive,
or otherwise publish (whether in writing or orally) statements that tend to
portray Executive in an unfavorable light; provided that nothing herein shall or
shall be deemed to prevent or impair the Company or any such executives
discussing Executive in connection with normal performance evaluations or from
testifying truthfully in any legal or administrative proceeding where such
testimony is compelled, or requested or from otherwise complying with legal
requirements.

 

10.                               Notification of Subsequent Employer. 
Executive hereby agrees that prior to accepting employment with, or agreeing to
provide services to, any other Person during any period during which Executive
remains subject to any of the covenants set forth in Section 5, Executive shall
provide such prospective employer with written notice of such provisions of this
Agreement, with a copy of such notice delivered simultaneously to the Company.

 

11.                               Remedies and Injunctive Relief.  Executive
acknowledges that a violation by Executive of any of the covenants contained in
Section 5, 6, 7, 8 or 9 would cause irreparable damage to the Company in an
amount that would be material but not readily ascertainable, and that any remedy
at law (including the payment of damages) would be inadequate.  Accordingly,
Executive agrees that, notwithstanding any provision of this Agreement to the
contrary, the Company shall be entitled (without the necessity of showing
economic loss or other actual damage) to injunctive relief (including temporary
restraining orders, preliminary injunctions and/or permanent injunctions) in any
court of competent jurisdiction for any actual or threatened breach of any of
the covenants set forth in Section 5, 6, 7, 8 or 9 in addition to any other
legal or equitable remedies it may have.  The preceding sentence shall not be
construed as a waiver of the rights that the Company may have for damages under
this Agreement or otherwise, and all of the Company’s rights shall be
unrestricted.

 

12.                               Representations of Executive; Advice of
Counsel.  (a)  Executive represents, warrants and covenants that as of the date
hereof:  (i) Executive has the full right, authority and capacity to enter into
this Agreement and perform Executive’s obligations hereunder, (ii) Executive is
not bound by any agreement that conflicts with or prevents or restricts the full
performance of Executive’s duties and obligations to the Company hereunder
during or after the Term and (iii) the execution and delivery of this Agreement
shall not result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which Executive is subject.

 

(b)                                 Executive represents that, prior to
execution of this Agreement, Executive has been advised by an attorney of
Executive’s own selection regarding this Agreement.  Executive acknowledges that
Executive has entered into this Agreement knowingly and voluntarily and with
full knowledge and understanding of the provisions of this Agreement after being
given the opportunity to consult with counsel.  Executive further represents
that in entering into this Agreement, Executive is not relying on any statements
or representations made by any of the Company’s directors, officers, employees
or agents which are not expressly set forth herein, and that Executive is
relying only upon Executive’s own judgment and any advice provided by
Executive’s attorney.

 

11

--------------------------------------------------------------------------------


 

13.                               Cooperation.  Executive agrees that, upon
reasonable notice and without the necessity of the Company obtaining a subpoena
or court order, Executive shall provide reasonable cooperation in connection
with any suit, action or proceeding (or any appeal from any suit, action or
proceeding), and any investigation and/or defense of any claims asserted against
any of Executive and the Company, its respective Affiliates, their respective
predecessors and successors, and all of the respective current or former
directors, officers, employees, shareholders, partners, members, agents or
representatives of any of the foregoing, which relates to events occurring
during Executive’s employment with the Company and its Affiliates as to which
Executive may have relevant information (including but not limited to furnishing
relevant information and materials to the Company or its designee and/or
providing testimony at depositions and at trial), provided that with respect to
such cooperation occurring following termination of employment, the Company
shall reimburse Executive for expenses reasonably incurred in connection
therewith, and further provided that any such cooperation occurring after the
termination of Executive’s employment shall be scheduled to the extent
reasonably practicable so as not to unreasonably interfere with Executive’s
business or personal affairs.

 

14.                               Withholding Taxes.  The Company may deduct and
withhold from any amounts payable under this Agreement such Federal, state,
local, non-U.S. or other taxes as are required or permitted to be withheld
pursuant to any applicable law or regulation.

 

15.                               Assignment.  (a)  This Agreement is personal
to Executive and without the prior written consent of the Company shall not be
assignable by Executive, except for the assignment by will or the laws of
descent and distribution of any accrued pecuniary interest of Executive, and any
assignment in violation of this Agreement shall be void.  The Company may assign
this Agreement, and its rights and obligations hereunder, to any of its
Affiliates.

 

(b)                                 This Agreement shall be binding on, and
shall inure to the benefit of, the parties to it and their respective heirs,
legal representatives, successors and permitted assigns (including, without
limitation, successors by merger, consolidation, sale or similar transaction,
and, in the event of Executive’s death, Executive’s estate and heirs in the case
of any payments due to Executive hereunder).

 

(c)                                  Executive acknowledges and agrees that all
of Executive’s covenants and obligations to the Company, as well as the rights
of the Company hereunder, shall run in favor of and shall be enforceable by the
Company and its successors and assigns.

 

16.                               Governing Law; No Construction Against
Drafter.  This Agreement shall be deemed to be made in the State of Delaware,
and the validity, interpretation, construction, and performance of this
Agreement in all respects shall be governed by the laws of the State of Delaware
without regard to its principles of conflicts of law.  No provision of this
Agreement or any related document will be construed against or interpreted to
the disadvantage of any party hereto by any court or other governmental or
judicial authority by reason of such party having or being deemed to have
structured or drafted such provision.

 

17.                               Consent to Jurisdiction; Waiver of Jury
Trial.  (a)  Except as otherwise specifically provided herein, Executive and the
Company each hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court for the District of Delaware (or, if subject matter
jurisdiction in that court is not available, in any state court located within
the State of Delaware) over any dispute arising out of or relating to this
Agreement.  Except as otherwise specifically provided in this Agreement, the
parties undertake not to commence any suit, action or proceeding arising out of
or relating to this Agreement in a forum other than a forum described in this
Section 17(a); provided, however, that nothing herein shall preclude the Company
from bringing any suit, action or proceeding in any other court

 

12

--------------------------------------------------------------------------------


 

for the purposes of enforcing the provisions of this Section 17 or enforcing any
judgment obtained by the Company.

 

(b)                                 The agreement of the parties to the forum
described in Section 17(a) is independent of the law that may be applied in any
suit, action, or proceeding and the parties agree to such forum even if such
forum may under applicable law choose to apply non-forum law.  The parties
hereby waive, to the fullest extent permitted by applicable law, any objection
which they now or hereafter have to personal jurisdiction or to the laying of
venue of any such suit, action or proceeding brought in an applicable court
described in Section 17(a), and the parties agrees that they shall not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court.  The parties agree that, to the fullest extent
permitted by applicable law, a final and non-appealable judgment in any suit,
action or proceeding brought in any applicable court described in
Section 17(a) shall be conclusive and binding upon the parties and may be
enforced in any other jurisdiction.

 

(c)                                  The parties hereto irrevocably consent to
the service of any and all process in any suit, action or proceeding arising out
of or relating to this Agreement by the mailing of copies of such process to
such party at such party’s address specified in Section 22.

 

(d)                                 Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any suit, action or proceeding arising out of or relating to
this Agreement.  Each party hereto (i) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such party would not, in the event of any action, suit or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
hereto has been induced to enter into this Agreement by, among other things, the
mutual waiver and certifications in this Section 17(d).

 

(e)                                  Each party shall bear its own costs and
expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with any dispute arising out of or relating to this Agreement;
provided that, the Company shall reimburse the Executive for reasonable
attorneys’ fees and expenses to the extent that Executive substantially prevails
as to a material issue with respect to any matters subject to dispute hereunder.

 

18.                               Amendment; No Waiver.  No provisions of this
Agreement may be amended, modified, waived or discharged except by a written
document signed by Executive and a duly authorized officer of the Company (other
than Executive).  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.  No failure
or delay by either party in exercising any right or power hereunder will operate
as a waiver thereof, nor will any single or partial exercise of any such right
or power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.

 

19.                               Severability.  If any term or provision of
this Agreement is invalid, illegal or incapable of being enforced by any
applicable law or public policy, all other conditions and provisions of this
Agreement shall nonetheless remain in full force and effect so long as the
economic and legal substance of the transactions contemplated by this Agreement
is not affected in any manner materially adverse to any party; provided,
however, that if any term or provision of Section 5, 6, 7, 8 or 9 is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect to the fullest extent permitted by law; provided
further, that in the event that any court of competent jurisdiction shall
finally

 

13

--------------------------------------------------------------------------------


 

hold in a non-appealable judicial determination that any provision of Section 5,
6, 7, 8 or 9 (whether in whole or in part) is void or constitutes an
unreasonable restriction against Executive, such provision shall not be rendered
void but shall be deemed to be modified to the minimum extent necessary to make
such provision enforceable for the longest duration and the greatest scope as
such court may determine constitutes a reasonable restriction under the
circumstances.  Subject to the foregoing, upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

20.                               Entire Agreement.  This Agreement, including
the Exhibits hereto, constitutes the entire agreement and understanding between
the Company and Executive with respect to the subject matter hereof and
supersedes all prior agreements and understandings (whether written or oral),
between Executive and the Company, relating to such subject matter.  None of the
parties shall be liable or bound to any other party in any manner by any
representations and warranties or covenants relating to such subject matter
except as specifically set forth herein.

 

21.                               Survival.  The rights and obligations of the
parties under the provisions of this Agreement shall survive, and remain binding
and enforceable, notwithstanding the expiration of the Term, the termination of
this Agreement, the termination of Executive’s employment hereunder or any
settlement of the financial rights and obligations arising from Executive’s
employment hereunder, to the extent necessary to preserve the intended benefits
of such provisions.

 

22.                               Notices.  All notices or other communications
required or permitted to be given hereunder shall be in writing and shall be
delivered by hand or sent by facsimile or electronic image scan (pdf) or sent,
postage prepaid, by registered, certified or express mail or overnight courier
service and shall be deemed given when so delivered by hand or facsimile, or if
mailed, three days after mailing (one business day in the case of express mail
or overnight courier service) to the parties at the following addresses or
facsimiles or email addresses (or at such other address for a party as shall be
specified by like notice):

 

If to the Company:

Hemisphere Media Group, Inc.

 

405 Lexington Avenue, 48th Floor

 

New York, NY 10174

 

Attention: Legal Department

 

 

With a copy (which shall not constitute notice hereunder) to:

 

 

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

1285 Avenue of the Americas

 

New York, NY 10019-6064

 

Fax: (212) 757-3990

 

Attention: Jeffrey D. Marell, Esq.

 

Email: jmarell@paulweiss.com

 

 

If to Executive:

Alex J. Tolston

 

At the most recent address and fax or email in Company personnel records

 

14

--------------------------------------------------------------------------------


 

With a copy (which shall not constitute notice hereunder) to:

 

 

 

Venable LLP

 

1270 Avenue of the Americas

 

New York, NY 10020

 

Fax: (212) 307-5598

 

Attention: Brian Turoff, Esq.

 

Email: bturoff@venable.com

 

Notices delivered by facsimile shall have the same legal effect as if such
notice had been delivered in person.

 

23.                               Headings and References.  The headings of this
Agreement are inserted for convenience only and neither constitute a part of
this Agreement nor affect in any way the meaning or interpretation of this
Agreement.  When a reference in this Agreement is made to a Section, such
reference shall be to a Section of this Agreement unless otherwise indicated.

 

24.                               Counterparts.  This Agreement may be executed
in one or more counterparts (including via facsimile and electronic image scan
(pdf)), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties.

 

25.                               Section 409A.

 

(a)                                 For purposes of this Agreement,
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Treasury Regulations promulgated thereunder (and
such other Treasury or Internal Revenue Service guidance) as in effect from time
to time.  The parties intend that any amounts payable hereunder that could
constitute “deferred compensation” within the meaning of Section 409A will be
compliant with Section 409A or exempt from Section 409A.  Notwithstanding the
foregoing, the Company shall not be liable to, and the Executive shall be solely
liable and responsible for, any taxes or penalties that may be imposed on such
Executive under Section 409A of the Code with respect to Executive’s receipt of
payments hereunder.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, the following special rule shall apply, if and to the extent
required by Section 409A, in the event that (i) Executive is deemed to be a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i),
(ii) amounts or benefits under this Agreement or any other program, plan or
arrangement of the Company or a controlled group affiliate thereof are due or
payable on account of “separation from service” within the meaning of Treasury
Regulations Section 1.409A-1(h) and (iii) Executive is employed by a public
company or a controlled group affiliate thereof:  no payments hereunder that are
“deferred compensation” subject to Section 409A shall be made to Executive prior
to the date that is six (6) months after the date of Executive’s separation from
service or, if earlier, Executive’s date of death; following any applicable six
(6) month delay, all such delayed payments will be paid in a single lump sum on
the earliest permissible payment date.

 

(c)                                  Any payment or benefit due upon a
termination of Executive’s employment that represents a “deferral of
compensation” within the meaning of Section 409A shall commence to be paid or
provided to Executive 61 days following a “separation from service” as defined
in Treas. Reg. § 1.409A-1(h), provided that Executive executes, if required by
Section 4(c)(ii), the release described therein, within 60 days following his
“separation from service.”  Each payment made under this

 

15

--------------------------------------------------------------------------------


 

Agreement (including each separate installment payment in the case of a series
of installment payments) shall be deemed to be a separate payment for purposes
of Section 409A.  Amounts payable under this Agreement shall be deemed not to be
a “deferral of compensation” subject to Section 409A to the extent provided in
the exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”)
and (b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Section 409A.  For purposes of this
Agreement, with respect to payments of any amounts that are considered to be
“deferred compensation” subject to Section 409A, references to “termination of
employment”, “termination”, or words and phrases of similar import, shall be
deemed to refer to Executive’s “separation from service” as defined in
Section 409A, and shall be interpreted and applied in a manner that is
consistent with the requirements of Section 409A.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement, any payment or benefit under this Agreement or otherwise that is
exempt from Section 409A pursuant to Treasury Regulation
§ 1.409A-1(b)(9)(v)(A) or (C) (relating to certain reimbursements and in-kind
benefits) shall be paid or provided to Executive only to the extent that the
expenses are not incurred, or the benefits are not provided, beyond the last day
of the second calendar year following the calendar year in which Executive’s
“separation from service” occurs; and provided further that such expenses are
reimbursed no later than the last day of the third calendar year following the
calendar year in which Executive’s “separation from service” occurs.  To the
extent any indemnification payment, expense reimbursement, or the provision of
any in-kind benefit is determined to be subject to Section 409A (and not exempt
pursuant to the prior sentence or otherwise), the amount of any such
indemnification payment or expenses eligible for reimbursement, or the provision
of any in-kind benefit, in one calendar year shall not affect the
indemnification payment or provision of in-kind benefits or expenses eligible
for reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), and in no event shall any
indemnification payment or expenses be reimbursed after the last day of the
calendar year following the calendar year in which Executive incurred such
indemnification payment or expenses, and in no event shall any right to
indemnification payment or reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.  Any tax gross-up
payment or benefit under this Agreement will be treated as providing for payment
at a specified time or on a fixed schedule of payments to the extent that the
payment is made by the end of Executive’s taxable year next following
Executive’s taxable year in which Executive remits the related taxes.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.

 

 

 

HEMISPHERE MEDIA GROUP, INC.

 

 

 

 

 

By:

/s/ Alan J. Sokol

 

 

Name: Alan J. Sokol

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

ALEX J. TOLSTON

 

 

 

/s/ Alex J. Tolston

 

17

--------------------------------------------------------------------------------
